Citation Nr: 0204611	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement of waiver of recovery of VA pension overpayment 
in the amount of $7360.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had honorable active duty from February 1954 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


REMAND

In the veteran's February 2001 substantive appeal, he 
requested a hearing at the RO before a member of this Board.  
The file does not show that the request was withdrawn or that 
the hearing was scheduled.  The requested hearing should be 
scheduled by the RO.  

A misfiled report of contact, for a veteran with a similar 
name, was inadvertently place in the veteran's claims folder.  
Then, the other veteran's name was used, when in April 2002, 
the RO attempted to notify the veteran that the case was 
being forwarded to the Board.  Since the notice was sent to 
the other veteran at the VA Medical Center, even though the 
correct claim number was used, there is not sufficient 
regularity to assume that the correct veteran received the 
notice.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of this Board.  The veteran should 
be notified of the options for a decision 
review officer hearing and a 
videoconference hearing before a member 
of this Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The RO should exercise care to insure that all communications 
are correctly addressed to the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



